DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Summary 
The preliminary amendment filed on July 14, 2021 is acknowledged. Clams 1-22 are canceled. Claims 23-41 are added. Claims 23-41 are considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 23-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-50 of copending Application No. 16,702,764 (reference application has been allowed by canceling claims 51, 55-58). Although the claims at issue are not identical, they are not patentably distinct from each other because they have overlapping scopes for using either consequentive sucrose density gradient centrifugation followed by a solid-phase matrix packed in chromatography to get same chikungunyan virus after virus particles prepared from same kind of cell culture and treated with same protamine compound for obtaining almost same degree of the purify cited in the reference claims to the combination choice of  a consequentive sucrose density gradient centrifugation followed by a solid-phase matrix packed in chromatography or a size exclusive chromatograph as an alternative step or as an additional step. However, the combination choice of a consequentive sucrose density gradient centrifugation followed by a solid-phase matrix packed in chromatography are same. Therefore, the current claims and issued claims are obvious each from other but not distinct each from other for any person ordinarily skilled in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 23-26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 10, 660,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims comprise a limitations of the rejected claims. Therefore, they anticipate the rejected claims. Therefore, the conflict claims are not patentable distinct each from other for any person ordinarily skilled in the art. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 38-41 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO2010062396-A2 Nabel et al. (A) or US Patent Application No. 20120003266 both to Nabel et al. (B). 
Claims 38-41 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US Patent NO. 9,353,353B2 Nabel et al. (C)
Akahata et al. (A) (B) or (C) all teach a composition comprising novel a novel Chikungunya virus or a composition of a virus-like particle (VLP) made by said Chikungunya virus (alphavirus) structural polypeptides, where said Chikungunya virus containing Chikungunya virus strain LR2006 OPY-1  comprises genomic sequence that is 98.4% homology to the claimed Chikungunya virus or its fragment thereof, for example with NS1-NS4 as well as capsid deletion (Fig. 1A-1D, Fig. 3A-5B, 23&25), which is used for 
(The citation was cited based on US Patent Application No. 20120003266 both to Akahata et al. (B). The documentation of WO2010062396-A2 Nabel et al. (A) is not provided as the documentation has the same disclosure to the US Patent US Patent 9,353,353B2 or US Patent Application No. 20120003266A1). 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648